Order, Supreme Court, Bronx County (Ben R. Barbato, J.), entered September 20, 2013, which, to the extent appealed from as limited by the briefs, granted defendants’ motion for summary judgment dismissing plaintiffs claim of serious injury to the left knee within the meaning of Insurance Law § 5102 (d), unanimously reversed, on the law, without costs, and the motion denied.
Plaintiff raised an issue of fact in opposition to defendants’ prima facie showing by submitting her treating orthopedic surgeon’s affirmation that, while performing arthroscopic surgery, he observed and repaired tears to the medial and lateral meniscus, and that in his’ opinion those injuries were directly caused by the accident. The surgeon also found restricted and painful range of motion in the left knee before and after surgery, when compared to a normal knee and to the uninjured right knee (see Nelson v Tamara Taxi Inc., 112 AD3d 547 [1st Dept 2013]; Calcano v Rodriguez, 103 AD3d 490 [1st Dept 2013]; Garner v Tong, 27 AD3d 401 [1st Dept 2006]).
Concur— Gonzalez, PJ., Friedman, Moskowitz, Freedman and Kapnick, JJ.